Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on September 29, 2020 are accepted by the Examiner.

Priority
3.         Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
4.         Claims 1-9 are allowed.  

REASONS FOR ALLOWANCE
5.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Abjanic (Publication No. 2012/0278334), teaches a data structure that includes a record containing data, a record identifier associated with the record, a user identifier association with the record, and a linking identifier containing the record identifier of a single record with the linking identifier that is associated with the record.
     Next, the prior art of record, Romem et al. (Publication No. 2013/0110873), teaches managing data storage in a plurality of data partitions such as replica databases.  For each physical data partition the received memory accesses queries. Each memory access query has a different result table which is based on different fields.

    The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on September 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b.  Yoshimura et al. (Publication No. 2001/0051939) a method and system for querying database as well as a recording medium for storing a database querying program.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        August 13, 2021